DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 11 recites “wherein the electrical bond is provided between spanwise end portions of the first and second metallic cover”. However, no drawings show where the electrical bond is provided between spanwise end portions of the first and second metallic cover. Therefore, the spanwise end portions of the first and second metallic cover having an electrical bond must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the same” twice without a proper antecedent basis. For purposes of this examination, the first “the same” is interpreted as the first element and the second “the same” is interpreted as the second element.
Claims 2-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 2 also recites “the same” without a proper antecedent basis. For purposes of this examination, this limitation is interpreted as the metallic cover.
Claim 13 also recites “the same” twice without a proper antecedent basis. For purposes of this examination, the first “the same” is interpreted as the first element and the second “the same” is interpreted as the second element.
Claim 4 recites “in particular” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Pre-Grant Publication No. 2007/0074892), hereinafter Hibbard ‘892, in view of Girolamo (U.S. Pre-Grant Publication No. 2020/0340446).

As per claim 1, Hibbard ‘892 discloses a wind turbine blade for a wind turbine, the wind turbine blade comprising: a first element containing carbon fibers, the first element covered by a first metallic cover; a second element containing carbon fibers, the second element covered by a second metallic cover (two carbon fiber slabs 46 covered by metal ribbon 20; figure 9),  an electrical bond connecting the first metallic cover and the second metallic cover (via lightning conductor cable 30; figure 9).
Hibbard ‘892 does not explicitly teach wherein each of the first and second elements are enclosed by a metallic cover so as to form a Faraday cage.
Girolamo is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Girolamo teaches enclosing spar caps with a metallic cover so as to form a Faraday cage (conductive material cover 45 enclosing spar cap 41.2 to form a Faraday cage; figure 4, paragraph [0007]). Girolamo teaches this Faraday cage can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard ‘892’s metallic cover to incorporate Girolamo’s Faraday cage because it can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (Girolamo, paragraph [0007]).

As per claim 4, Hibbard ‘892, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘892 further discloses wherein the electrical bond is a metal conductor, in particular a metal cable (lightning conductor cable 30).

As per claim 6, Hibbard ‘892, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘892 further discloses wherein the first and/or second metallic cover is at least one of a sheet, mesh, foil, paint, and coating (metal ribbon is a flexible sheet or flexible mesh of metal; paragraph [0041]).

As per claim 7, Hibbard ‘892, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘892 further discloses wherein the first and/or second element containing carbon fibers is a carbon fiber reinforced polymer (two conductive reinforcement slabs made from carbon-fibre-reinforced plastic, positioned at the inner side of the blade wall; paragraph [0082]).

As per claim 9, Hibbard ‘892, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘892 further discloses wherein the first element is a first spar cap and/or the second element is a second spar cap (conducting reinforcement slabs 50 are spar caps for shear webs 52; figure 13C; paragraph [0082]).

As per claim 10, Hibbard ‘892, in view of Girolamo, discloses the wind turbine blade according to claim 9. Hibbard ‘892 further discloses wherein the first and second spar cap extend spanwise and parallel to each other (spar caps 50 extending in parallel; figure 13C), wherein the electrical bond is the only conductor in the chordwise interspace between the first and second metallic cover (via conductor cable 30; figure C).

As per claim 12, Hibbard ‘892, in view of Girolamo, discloses a wind turbine comprising at least one wind turbine blade (as shown; figure 14) according to claim 1.

As per claim 13, Hibbard ‘892 discloses a method of manufacturing a wind turbine blade of a wind turbine, the method comprising the steps of: covering a first element containing carbon fibers by a first metallic cover; covering a second element containing carbon fibers by a second metallic (two carbon fiber slabs 46 covered by metal ribbon 20; figure 9); connecting the first metallic cover and the second metallic cover with an electrical bond (via lightning conductor cable 30; figure 9).
Hibbard ‘892 does not explicitly teach wherein covering the first and second element by metallic cover comprises enclosing each of the first and second element so as to form Faraday cages.
Girolamo is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Girolamo teaches enclosing spar caps with a metallic cover so as to form a Faraday cage (conductive material cover 45 enclosing spar cap 41.2 to form a Faraday cage; figure 4, paragraph [0007]). Girolamo teaches this Faraday cage can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard ‘892’s metallic cover to incorporate Girolamo’s Faraday cage because it can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (Girolamo, paragraph [0007]).


Claims 1-6, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Pre-Grant Publication No. 2010/0329865), hereinafter Hibbard ‘865, in view of Girolamo (U.S. Pre-Grant Publication No. 2020/0340446).

As per claim 1, Hibbard ‘865 discloses a wind turbine blade for a wind turbine, the wind turbine blade comprising: a first element containing carbon fibers, the first element covered by a first metallic cover; a second element containing carbon fibers, the second element covered by a second metallic cover (spar caps 23 covered by conductive mesh 17; figure 6), an electrical bond connecting the first metallic cover and the second metallic cover (via conductive contact strips 28; figure 8).
Hibbard ‘892 does not explicitly teach wherein each of the first and second elements are enclosed by a metallic cover so as to form a Faraday cage.
Girolamo is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Girolamo teaches enclosing spar caps with a metallic cover so as to form a Faraday cage (conductive material cover 45 enclosing spar cap 41.2 to form a Faraday cage; figure 4, paragraph [0007]). Girolamo teaches this Faraday cage can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard ‘892’s metallic cover to incorporate Girolamo’s Faraday cage because it can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (Girolamo, paragraph [0007]).

As per claim 2, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses an air termination point arranged on the metallic cover (lightning receptor 8 (air termination point) on mesh 17; figure 9).

As per claim 3, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses an air termination point arranged in an area of the wind turbine blade remote from the first and second element and electrically connected to the metallic cover (lightning receptor 8 (air termination point) on mesh 17 while spar caps 23 are inside the shell of the blade, i.e., lightning receptor 8 at a remote location from spar caps 23; figure 9).

As per claim 4, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses wherein the electrical bond is a metal conductor (conductive strip 28; figure 8).

As per claim 5, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses wherein an end portion of the first and/or second metallic cover is bundled so as to form a connection interface for the electrical bond (bundled at tapered end 7 to form electrical connection to conductive strip 28; figure 8).

As per claim 6, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses wherein the first and/or second metallic cover is at least one of a sheet, mesh, foil, paint, and coating (wire mesh as shown; figures 7, 8).

As per claim 8, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses wherein end portions of each of the first and second metallic cover are bundled and connected in one piece to each other so as to form the electrical bond (bundled at tapered ends 7 to be connected in one piece via conductive strip 28; figure 8).

As per claim 9, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 1. Hibbard ‘865 further discloses wherein the first element is a first spar cap and/or the second element is a second spar cap (spar caps 23; figure 6).

As per claim 11, Hibbard ‘865, in view of Girolamo, discloses the wind turbine blade according to claim 9. Hibbard ‘865 further discloses wherein the electrical bond is provided between spanwise end portions of the first and second metallic cover (spanwise end portions of the mesh segments 17a, 17b are connected at tapered end 20 or conductive strip 28; figures 5-7), wherein the electrical bond is electrically connected to a down-conductor of the wind turbine (meshes connected to lightning conductor 31; figure 9; paragraph [0098]).

As per claim 12, Hibbard ‘865, in view of Girolamo, discloses a wind turbine comprising at least one wind turbine blade (as shown; figure 9) according to claim 1.

As per claim 13, Hibbard ‘865 discloses a method of manufacturing a wind turbine blade of a wind turbine, the method comprising the steps of: covering a first element containing carbon fibers by a first metallic cover; covering a second element containing carbon fibers by a second metallic (spar caps 23 covered by conductive mesh 17; figure 6); connecting the first metallic cover and the second metallic cover with an electrical bond (via conductive contact strips 28; figure 8).
Hibbard ‘865 does not explicitly teach wherein covering the first and second element by metallic cover comprises enclosing each of the first and second element so as to form Faraday cages.
Girolamo is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Girolamo teaches enclosing spar caps with a metallic cover so as to form a Faraday cage (conductive material cover 45 enclosing spar cap 41.2 to form a Faraday cage; figure 4, paragraph [0007]). Girolamo teaches this Faraday cage can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard ‘865’s metallic cover to incorporate Girolamo’s Faraday cage because it can block electromagnetic fields and thereby protect the beam from any damage that might be caused by a lightning strike (Girolamo, paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aubrion et al. (U.S. Pre-Grant Publication No. 2021/0381494) teaches a wind turbine blade having two conductive coverings each forming a Faraday cage.
Roberts (U.S. Pre-Grant Publication No. 2022/0018327) also teaches a wind turbine blade having two conductive coverings each forming a Faraday cage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745